DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device for locking” in claim 14 and “locking device” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-12, 14-15 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fereyre et al. (US2015/0289622).
Regarding claim 1, Fereyre discloses a device (2, Figures 1-20) for treating the hair (refer to Abstract), comprising two arms (5, 6) that are able to move relative to one another between a moved-together configuration for treating the hair and a spaced-apart configuration for inserting hair to be treated between said arms (refer to Abstract), two heating elements (14, 15) that are each intended to come into contact with the hair and are each disposed on an arm (best shown in Figure 6), and a system for applying a cosmetic product (refer to Paragraphs [0014-0015]), comprising an applicator member (23 and/or 66) made of a porous material (refer to Paragraph [0045, 0049]) and being soaked with the cosmetic product for applying the cosmetic product (refer to Paragraph [0043]) in a liquid form (refer to Abstract) on the hair while contacting the hair in the moved-together configuration of the two arms, the application system being mounted on one of the arms and being able to move relative to said arm between at least two positions generating, while the device is being used to treat the hair, different respective application pressures of the applicator member on the hair to be treated (applicator 23 is formed of a material that is “elastically compressible” and is therefore capable of being in a first position defined by an uncompressed state of the applicator, and a second position defined by a compressed state of the applicator; applicator 66 is capable of moving relative to the jaw along an axis at right angles to the longitudinal axis, thus applicator 66 can move between a first position, wherein the applicator is vertical as shown in the Figures and at least one other position along the axis at a right angle to the longitudinal axis, refer to Paragraph [0201]) the arm opposite to the arm on which the application system is mounted comprising a counter bearing surface (69 OR for applicator 23, 66 or 66b acts as a counter-bearing surface; for applicator 66, 23 or 
Regarding claim 2, Fereyre discloses the device according to claim 1, wherein one of the positions is a moved-together position (best shown in Figures 6-9) for applying the cosmetic product and the other is a position spaced apart from the hair to be treated, in which the applicator member is spaced apart from the hair to be treated (not illustrated but is the position wherein applicator 66 is positioned 90 degrees from that shown in Figures 6-9; additionally refer to Paragraph [202]).
Regarding claims 4-5, Fereyre discloses the device according to Claim 1, wherein each of the arms comprises a half-handle (10, 11) for holding the device and a jaw (3, 4) that comes into contact with the hair to be treated in the moved-together configuration of the arms, the application system extending exclusively along the jaw of the arm which carries it (the applicator 23 extends along upper jaw and applicator 66 extends along the lower jaw). 
Regarding claim 7, Fereyre discloses the device according to Claim 1, wherein the application system is mounted in a depression in the arm which carries it (best shown in Figures 6-9).
Regarding claim 8, Fereyre discloses the device according to Claim 1, wherein the application system comprises a holder mounted on the arm on which the application 
Regarding claim 9, Fereyre discloses the device according to Claim 8, wherein the refill is removable (refer to Paragraph [0035] which states that the refill is able to “removed therefrom” the device) and is fixed by complementing shapes (refer to Paragraph [0039] which states that the refill can be affixed by snap-fastening which requires complementing shapes in order to function as desired).
Regarding claim 10, Fereyre discloses the device according to Claim 8, wherein the refill is accessible regardless of the configuration of the arms and the position of the application system (best shown in Figures 17-18, wherein refill which comprises the applicator, 23, is shown to be partially exposed from the top jaw when the top and bottom jaws are closed and is therefore accessible; Figure 20 shows the jaws open, and the refill being removed and the refill is therefore accessible).
Regarding claim 11, Fereyre discloses the device according to Claim 8, wherein the refill is removable in each of the positions of the application system, whether the arms are in the moved-together or spaced-apart configuration (refer to Paragraph [0229] which states that the refill of Figures 17-20 is inserted into the device by way of sliding; the figures do not provide any obstruction for the refill, therefore the refill is fully capable of being removed when the jaws are closed or opened).
Regarding claim 12, Fereyre discloses the device according to claim 1, wherein the application system comprises a lever or a pusher (62) for moving the application system between said positions.
Regarding claims 14 and 15, Fereyre discloses the device according to claim 1, which comprises at least one device for locking the application system, comprising a slider (62) that is mounted on the arm which carries the application system (best shown in Figure 3) in order to keep the latter/lock in one of said positions (refer to Paragraph [0201] which states that slider 62 controls the position of the application member 66, and therefore the application system, into different positions, thus when the slider is fixed in a first position e.g. the far left position as shown in Figure 3, the application system is locked until the slider is moved to a second position, e.g. the far right position as shown in Figure 3, to adjust the position of the application system/applicator, i.e. the slider locks the position of the movable application system/member).  
Regarding claim 19, Fereyre discloses the device according to claim 1, wherein the application system is able to move along an axis (refer to Paragraph [201] which states that the applicator which is part of the applicator system, is able to move along an axis that is 90 degrees from the longitudinal axis; alternatively, refer to Figure 20, which shows the application system moving along an axis).
Regarding claim 20, Fereyre discloses a method for treating the hair using the device of claim 1, and wherein the position of the application system is varied relative to the arm which carries it (refer to Paragraph [201]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Fereyre et al. (US2015/0289622).
Regarding claim 3, Fereyre discloses the device according to claim 1, as applied above. Fereyre does not explicitly disclose wherein the application system can take up any intermediate position during the use of the device for treating the hair; however, Fereyre does disclose that the applicator member/application system 66 is controlled by slider 62 (refer to Paragraph [201]), where one of ordinary skill understands that a slider control operates such that as the slider is moved, the mechanism being controlled by the slider also moves in unison with the slider.  Since the slider has multiple intermediate positions along the length of the groove in which the slider is housed, it follows the mechanism controlled by the slider, i.e. the applicator member/application system, also may occupy intermediate positions.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fereyre’s device such that the application system can take up any intermediate position during use of the device for treating the hair, since Fereyre 
Regarding claim 16, .
Claims 1-5, 7-8, 10-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mandica (FR3010284) in view of Fereyre (US2012/0272993), and Busch et al. (US5291905).
Regarding claims 1-2, Mandica discloses a device (4) for treating the hair, comprising two arms (2, 3) that are movable relative to one another between a moved-together configuration (refer to Figure 10) for treating the hair and a spaced-apart configuration (refer to Figures 1, 8) for inserting hair to be treated between said arms, two heating elements that are each intended to come into contact with the hair and are each disposed on an arm (21 and 22, 31 and 32, also refer to Paragraph [25]), and a system (42, 42’, 55, 55’,) for applying a cosmetic product comprising an applicator member (41, 41’) fully capable of being used to apply a cosmetic product, the application member being mounted (best shown in Figures 1-2, 8, 10) on one of the arms (lower arm) and being able to move (applicator member, 41, 41’ moves, rotationally, about an axes, X1 and X2, via action of a cam, between two extreme positions – retracted position and extended position, the applicator member additionally is capable of being positioned at intermediate positions therebetween refer to Paragraph [31] and Figure 9) relative to said arm between at least two positions comprising a moved-together position (refer to Figure 1) for applying cosmetic product and the other is spaced apart from the hair to be treated (refer to Paragraph [31], and Figures 8-10), in which the applicator member is spaced apart from the hair to be treated generating, while the device is being used to treat the hair, different respective application pressures (when the application system is in the ‘moved-together’ position, it applies a pressure onto the hair since it is making contact with the hair; when the application system is in the ‘spaced apart’ position, it 
Regarding claim 3, the combination of Mandica, Fereyre, and Busch discloses the device according to claim 1, as applied above.  Mandica further discloses wherein the application can take up any intermediate position during the use of the device for treating the hair (Paragraph [11]).
Regarding claims 4 and 5, the combination of Mandica, Fereyre, and Busch discloses the device according to claim 1, as applied above.  Mandica further discloses wherein 
Regarding claim 7, the combination of Mandica, Fereyre, and Busch discloses the device according to claim 1, as applied above.  Mandica further discloses wherein the application system is mounted in a depression in the arm which carries it (refer to Paragraph [31], wherein the lower arm, in which the application system is mounted, comprises a lower plate holder, 233, having holes, or depressions formed, wherein the application system is mounted therethrough).
Regarding claim 8, the combination of Mandica, Fereyre, and Busch discloses the device according to claim 1, as applied above.  Mandica further discloses a holder (233, 233’) mounted on the arm on which the application system is mounted.  The combination does not thus far disclose a refill which is mounted on the holder and comprises the applicator member.  Per the modification addressed in claim 1, the porous applicator member and liquid cosmetic product supply/reservoir of Fereyre was incorporated into the device of Mandica.  Fereyre discloses a refill as part of the application system (refer to Paragraph [0046]) so that a user may remove and discard a spent application system and replace with a fresh refill.  Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of the combination of Mandica, Fereyre, and 
Regarding claims 10-11, the combination of Mandica, Fereyre, and Busch disclose the device of claim 8, as applied above.  Since the combination’s application system is positioned on an outside surface of the handle (refer to Mandica Figure 10), access or removal of the refill will not be restricted with respect to the position of the arms.  Since the refill is removed in the direction of the comb teeth of the application system, access or removal of the refill is still possible regardless of the position of the application system.
Regarding claim 12, the combination of Mandica, Fereyre, and Busch discloses the device according to claim 1, as applied above.  Mandica further discloses wherein the application system comprises a pusher (refer to Paragraph [31], where actuation is effected by a ‘push’ which causes a cam and a bar holder to rotate, wherein the application system is mounted on the bar holder, thus the ‘push’ causes the application system to move between said positions) for moving the application system between said positions.
Regarding claim 14, the combination of Mandica, Fereyre, and Busch discloses the device according to claim 1, as applied above.  Mandica further discloses at least one device for locking (Paragraph [11]) the application system in one of said positions. 
Regarding claim 15, the combination of Mandica, Fereyre, and Busch discloses the device according to claim 14, as applied above.  Mandica further discloses wherein the locking device comprises a slider (Paragraph [0022]) that is mounted on the arm which carries the application system and locks the application system in one of said positions 
Regarding claim 16, the combination of Mandica, Fereyre, and Busch discloses the device according to claim 14.  Mandica further discloses wherein the locking device makes it possible to lock the application system in at least two different positions (Paragraph [11]).
Regarding claim 17, the combination of Mandica, Fereyre, and Busch discloses the device according to claim 1, as applied above.  Mandica further discloses wherein the application system is mounted on the arm which carries it by way of a pivot connection (Paragraph [27]).
Regarding claim 18, the combination of Mandica, Fereyre, and Busch discloses the device according to claim 17, as applied above.  Mandica further discloses wherein the arm carrying the application system has a longitudinal axis (X), the pivot connection allowing the application system to rotate about axis parallel to the longitudinal axis of the arm which carries the application system.
Regarding claim 19, the combination of Mandica, Fereyre, and Busch discloses the device according to claim 1.  Mandica further discloses wherein the application system is able to move along an axis (refer to Paragraph [27], which states that the application system can translate in the Y direction).
Regarding claim 20. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mandica, Fereyre, and Busch as applied to claim 1 above, and further in view of Maisonneuve (WO2013/153320).
Regarding claim 13, the combination of Mandica, Fereyre, and Busch discloses the device according to claim 1, as applied above.  The combination does not thus far disclose a return spring for keeping the application system in one of said positions.  Maisonneuve discloses a similar device (A) for treating a user’s hair having an application system (10) having a spring (15) for returning the application system in one position (refer to Paragraph [0032]).  Refer additionally to Figures 1-8.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Mandica, Fereyre, and Busch to comprise a return spring for keeping the application system in one of said positions, as taught by Maisonneuve, since such a modification is well-known and provides the advantage of protecting a user’s hair from breakage.  
Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered but they are not persuasive. 
Argument #1:
Mandica does not disclose a porous applicator member capable of being soaked in liquid cosmetic product and it would not be obvious to modify Mandica to do so.  Mandica only teaches the application of steam, which is not a liquid.
Response #1:

Argument #2:
Mandica does not disclose a pressing force but rather a traction force to pull an element.  No pressure of the hair is mentioned.
Response #2:
In order for the applicator device to be able to apply traction to a user’s hair, there must be some gripping/grabbing/pressing of the hair otherwise traction would not be possible.  While the term pressure may be not be recited by Mandica, it is understood that a pressing force must be present in order to accomplish the desired traction as intended.  Mandica’s applicator is in the form of a comb.  When a user brushes their hair, the comb teeth apply a pressing force/pressure against the hairs in order to separate and/or remove knots from the hair.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        



/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799